Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alan Royall, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2012) petition.
*649We have reviewed the record and find no reversible error.* Accordingly, although we grant leave to proceed in forma pau-peris, we affirm the reasons stated by the district court. Royall v. Andrews, No. 5:15— hc-02154-D (E.D.N.C. Feb. 16, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 To the extent Royall argues that the Supreme Court's opinion in Persaud v. United States, - U.S. -, 134 S.Ct. 1023, 188 L.Ed.2d 117 (2014) invalidates our opinion in In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), until the Supreme Court or an en banc panel of this court issues a substantive opinion overruling Jones, that decision remains binding in this circuit.